DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed January 28, 2021, which amends claims 1 and 12 and cancels claim 17. Claims 1, 2, 4-16, 18, and 19 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed January 28, 2021, caused the withdrawal of the rejection of claims 1, 2, 4-16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0183495) in view of, Kim et al. (WO 2015/093812), and Kim et al. (US 2011/0156013”) as set forth in the Office action mailed October 28, 2020.
Applicant’s amendment of the claims, filed January 28, 2021, caused the withdrawal of the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0183495) in view of, Kim et al. (WO 2015/093812), Kim et al. (US 2011/0156013”), and Ahn et al. (KR 1502316) as set forth in the Office action mailed October 28, 2020. The applicant cancels claim 17; therefore, the claim is no longer pending.

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office points out that the each prior art reference does not need to teach each of the applicant’s claimed limitations, but the references have to teach motivation for combining the references to arrive at the applicant’s claimed invention. As described below, the prior art references teach motivation to make a device that would arrive at the applicant’s claimed invention. The Office points out that combining Lee and Ahn would lead to a light emitting layer comprising two host materials, where one does comprises electron transporting groups and the other is comprises a triazine group.
The Office also points out that Ahn teaches that when 
    PNG
    media_image1.png
    325
    277
    media_image1.png
    Greyscale
 is added as a second host material the device has improved lifetime and efficiency (paragraphs [0077], Table 2); therefore, the applicant’s observed results would be expected. The applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0183495) (hereafter “Lee”) in view of, Kim et al. (WO 2015/093812), where Kim et al. (US 2016/0351825) (hereafter “Kim”) is used as the English equivalent, Kim et al. (US 2011/0156013”) (hereafter “Kim 2011”), and Ahn et al. (KR 1502316), where Ahn et al. (US 2017/0125699) (hereafter “Ahn”) is used as the English equivalent.
Claims 1, 2, 4-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0183495) (hereafter “Lee”) in view of, Kim et al. (WO 2015/093812), where Kim et al. (US 2016/0351825) (hereafter “Kim”) is used as the English equivalent, and Kim et al. (US 2011/0156013”) (hereafter “Kim 2011”).
Regarding claims 1, 3, 4-16, 18, and 19, Lee teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, a hole blocking layer (applicant’s buffer layer), an electron transporting layer, and a cathode (paragraphs [0143]-[0157], Table 1).  Lee teaches that the light emitting layer is composed of a phosphorescent dopant and a host material (paragraphs [0143]-[0157], 
    PNG
    media_image2.png
    294
    251
    media_image2.png
    Greyscale
, which is the same as applicant’s 161A (paragraph paragraphs [0143]-[0157], Table 1).  Lee teaches the phosphorescent dopant is Ir(ppy)3 (paragraphs [0143]-[0157], Table 1), which meets applicant’s formula 401, where xc1 is 3, xc2 is 0, M is Ir, A401 is phenyl, X401, X403, and X404 are C, X405 is a single bond, X402 is N, A402 is a pyridine group, X406 is a single bond, and xc11 and xc12 are 0.  Lee teaches the hole blocking layer (applicant’s buffer layer) is composed of BCP (paragraph [0143]).  Lee teaches that the electron transporting layer is composed of Alq (paragraph [0143]).
Lee does not teach where the hole blocking layer (applicant’s buffer layer) is composed of a compound that meets applicant’s formula 2-3, where the electron transporting layer comprises a compound that meets applicant’s formula 601-1, and where the light emitting layer comprises a second host material.
Kim teaches that when 
    PNG
    media_image3.png
    195
    282
    media_image3.png
    Greyscale
 is used instead of BCP the electroluminescent device has improve efficiency and lifetime (paragraphs [0873]-[0880], Table 4).  
    PNG
    media_image3.png
    195
    282
    media_image3.png
    Greyscale
 is the same as applicant’s compound B-15.
Kim 2011 teaches that when 
    PNG
    media_image4.png
    203
    276
    media_image4.png
    Greyscale
 is used as the electron transporting material instead of Alq the device has improved efficiency and a lower drive voltage (paragraphs [0110]-[0126], Table 2).  
    PNG
    media_image4.png
    203
    276
    media_image4.png
    Greyscale
 meets applicant’s formula 601-1, where X614-X616 are N, xe611 and xe612 are 0, R-611 and R612 are naphthyl, xe613 is 1, L613 is phenylene, and R613 is isoquinoline.
Ahn teaches an electroluminescent device comprising a phosphorescent light emitting layer (paragraph [0067]-[0077]).  Ahn teaches that when 
    PNG
    media_image1.png
    325
    277
    media_image1.png
    Greyscale
 (a host material comprising only hole transporting groups) is mixed with 
    PNG
    media_image2.png
    294
    251
    media_image2.png
    Greyscale
 the device has improved lifetime and efficiency (paragraphs [0077], Table 2).
It would have been obvious the one of ordinary skill in the art at the time the time the invention as effectively filed to modify the device of Lee, where the layer comprising BCP (applicant’s buffer layer) is changed to 
    PNG
    media_image3.png
    195
    282
    media_image3.png
    Greyscale
 as taught by Kim.  The motivation would have been to improve the lifetime and efficiency of the device.  
Furthermore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee, where Alq in the electron transporting layer, was changed to 
    PNG
    media_image4.png
    203
    276
    media_image4.png
    Greyscale
 as taught by Kim 2011.  The motivation would have been improve the efficiency and lower the drive voltage of the device.
Also, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee in view of Kim and Kim 2011, 
    PNG
    media_image1.png
    325
    277
    media_image1.png
    Greyscale
 as a second host material, as taught by Ahn.  The motivation would have been to improve the efficiency and lifetime of the device.
The these combinations would lead to a first compound composed of 
    PNG
    media_image2.png
    294
    251
    media_image2.png
    Greyscale
 and a third compound composed of 
    PNG
    media_image3.png
    195
    282
    media_image3.png
    Greyscale
 and a fourth compound composed of 
    PNG
    media_image4.png
    203
    276
    media_image4.png
    Greyscale
.  These are the same compounds as used by the applicant is the examples in the specification of the instant application and would meet the applicant’s claimed energy limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796